DETAILED ACTION
Examiner acknowledges the reply filed on 3/31/2022, in response to the restriction requirement mailed 1/31/2022.
Claims 1-13, 18, and 19 are pending.  Claims 12 and 13 have been withdrawn from further consideration for the reasons set forth below.
Claims 1-11, 18, and 19 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Group I (claims 1-11, 18 and 19) with traverse in the reply filed on 3/31/2022 is acknowledged.  The traversal is on the ground(s) Examiner has allegedly not  provided reasoning for lack of unity between Groups I and II (reply at pp. 2-3).  Applicant asserts that the claims and special technical feature must be interpreted in light of the description, referring to 37 CFR 1.475(a).
This is not found persuasive for the following reasons.
Examiner first notes that Applicant’s arguments regarding claims 14-17 as reciting a process of manufacturing are moot because the claims were cancelled in the amendment filed 1/28/2021.
Examiner notes that Applicant appears to have overlooked that the restriction mailed 1/31/2022 stated a reasoning for the lack of unity as being drawn to a difference in that Group I related to polypeptides and Group II related to nucleic acids.  Applicant did not provide any rebuttal arguments on this point.
Regarding Groups 1 and Group 2, the chemical compounds of peptides and polynucleotides are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  Proteins/peptides are made of amino acids and amide bonds whereas nucleic acids are made from monosaccharides, phosphates groups, and glycosidic bonds. Thus, proteins and nucleic acids have different physical and chemical structures.  There is no common core structure shared by the compounds of proteins and nucleic acids.  
It must also not be forgotten that Group II reads on DNA and RNA.  Nucleic acid sequences can include exons, introns, splice variants, and can encompass precursor sequences (e.g., proprotein sequence).  A DNA strand has six possible frame translations.
Accordingly, Groups I and II lack unity of invention a priori. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/31/2022.

Upon further consideration, the requirement of species election is deemed to be withdrawn herein.
Drawings
The drawings are objected to fort he following reasons. 
Figs. 1, 4-16 show multiple samples but the figures and figure legend do not identify/distinguish between the data points.
Fig. 2 is pixelated and the font is too small decipher.
The figure legend of Fig. 3 states: shows the expression of the protein heterodimer.  The figure legend should more accurately correlate with the identity of the protein heterodimer assessed in the respective figure.
The figure legends for Figs 4-16 state: shows the regression induced by the protein heterodimer.  The figure legends should more accurately correlate with the identity of the protein heterodimer assessed in the respective figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract contains acronyms and/or abbreviations that should be spelled out upon first occurrence.  Correction is required.  See MPEP § 608.01(b).
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer (dipeptide, consecutive 2 amino acids) of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, “an amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires only a 2mer (dipeptide, consecutive 2 amino acids) or more, and “the amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires the full length sequence that is nothing less and nothing more. 
Please refer to this section for the how the Office interprets instant claims 9-11, which presently recite “a sequence as set forth in any one of”.

Claim Objections
Claims 1, 5, 6, and 9-11 are objected to because of the following informalities:  
Claim 1 recites multiple acronyms.  All acronyms should be written out if full name in the first order of appearance in the claim set.
Claim 1 should further be amended to recite “selected from a cytokine group consisting of” to establish proper claim dependency for claim 3 which recites “cytokine group A” and “cytokine group B”.
Claim 5 should be amended to recite “wherein in the 
Claim 6 should be amended to recite “heterodimer of claim 1, wherein the heterodimer comprises:
Claims 9-11 should be amended to recite “SEQ ID NOs: [[NO.]]”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claims 1-11, 18, and 19 are deemed to be indefinite.  Claim 1 is drawn to a protein heterodimer, comprising a first polypeptide chain; and a second polypeptide chain different from said first polypeptide chain, wherein the first polypeptide chain comprises IL 12a and a first factor fused to the IL12a, wherein the second polypeptide chain comprises IL 12b and a second factor fused to the IL12b, and wherein the first and second factors are each independently selected from a group consisting of IL2, GMCSF, 1L7, IL15, I21, and FLT3L.
The claim recites that the first and second polypeptide chains, respectively, comprise 2 parts.  The first polypeptide chain comprised IL12a fused to a first factor.  The first polypeptide chain comprised IL12b fused to a second factor.  Thus, claim 1 sets forth the structural relationship between the 2 components [IL12a/b and a first/second factor] that form the first and second polypeptide chains, respectively.  
The claims are incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the claims do not recite the structural relationship between the first polypeptide chain and second polypeptide chain.  For instance, the first and second polypeptide chains could be directly bound via a covalent bond, or something interaction, e.g., ionic bond, van der Waals forces, linker, etc.
Claim clarification is requirement to set forth the physical/structural relationship between the first and second polypeptide chains.

The metes and bounds of claims 4 and 5 are deemed to be indefinite:
Claim 4 is drawn to the heterodimer of claim l, wherein, in the first polypeptide chain, a C-terminus of the IL12a is directly or indirectly fused to an N-terminus of the first factor, and/or wherein, in the first polypeptide chain, an N-terminus of the IL12a is directly or indirectly fused to a C-terminus of the first factor.  
Claim 5 is drawn to the heterodimer of claim 1, wherein in said second polypeptide chain, a C-terminus of the IL12b is directly or indirectly fused to an N-terminus of the second factor, and/or wherein, in the second polypeptide chain, an N-terminus of the IL 12b is directly or indirectly fused to a C-terminus of the second factor.  
Claims 4 and 5 recite the structural arrangement of the IL12a or IL12b with respect to the first or second factor, respectively:
Claim 4:  IL12a-first factor and/or first factor-IL12a
Claim 5:  IL12b-second factor and/or second factor-IL12b
The inclusion of the term and/or is deemed to be physically impossible, specifically the inclusion of the phrase “and” which requires the simultaneous existence of IL12a-first factor and first factor-IL12a in a first polypeptide chain; and IL12b-second factor and second factor-IL12b in a second polypeptide chain.
Per claim 1, the protein heterodimer has a singular first polypeptide chain and a singular second polypeptide chain.  The inclusion of “and” within the “and/or” phrase would yield 2 first polypeptide chains and 2 second polypeptide chains.  This is inconsistent with claim 1.  
Examiner expressly notes this would be a different scenario if claim 1 recited “at least” a first/second polypeptide chain or similar language that would allow for the inclusion of more than one type [structural arrangement] of the claimed first and second polypeptide chains.

Examiner cautions applicant from amending the claims in a matter that would be introduce new matter and/or broaden the claim scope from that which was originally claimed.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for melanoma, does not reasonably provide enablement for other forms of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
In In re Buting, 418 F.2d 540, 163 USPQ 689 (CCPA 1969), the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
In Ex parte Jovanovics, 211 USPQ 907 (Bd. Pat. App. & Inter. 1981) the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908 (Bd. Pat. App. & Inter. 1986) claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which types are known to respond quite differently to various modes of therapy.” 
In Ex parte Stevens, 16 USPQ2d 1379 (Bd. Pat. App. & Inter. 1990) a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
 (1) Breadth of claims.
The claims are drawn to a method of ameliorating or treating a tumor in a subject in need thereof, the method comprising: administering an effective amount of the protein heterodimer of claim 1 to the subject, thereby ameliorating or treating the tumor.  Claim 1 is drawn to a protein heterodimer comprising: a first polypeptide chain, and a second polypeptide chain different from said first polypeptide chain, wherein the first polypeptide chain comprises IL12a and a first factor fused to the IL12a, wherein the second polypeptide chain comprises 1L12b and a second factor fused to the IL12b, and wherein the first and second factors are each independently selected from a group consisting of IL2, GMCSF, IL7, IL15, IL21 and FLT3L.
The specification states at para. [0057]: the term "tumor" generally refers to or describes a physiological condition typically characterized by the dysfunction of cell proliferation or survival. For example, the tumor can be selected from a group of lung cancer, esophageal cancer, gastric cancer, colorectal cancer, liver cancer, breast cancer, cervical cancer, thyroid cancer, brain and central nervous system cancer, pancreatic cancer, oral cancer, nasopharyngeal cancer, head and neck cancer, laryngeal cancer, bone cancer, skin cancer, ovarian cancer, anterior adenocarcinoma, testicular cancer, renal cancer, bladder cancer, eyelid cancer, leukemia and lymphoma.
 (b) Scope of the diseases covered.  
There are many different types of cancers, but all share one hallmark characteristic: unchecked growth that progresses toward limitless expansion (National Institute of Cancer- understanding and related topics, accessed 8/21/2014 at URL: cancer.gov/cancertopics/understandingcancer at p. 2).  Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  They can occur in pretty much every part of the body.  Id.  Examiner notes that the following prior art is a selection of the recited forms of cancer. 
A. Lung carcinoma is the leading cause of cancer-related death worldwide (Merck Manuals Lung Carcinoma accessed 3/12/2017 at URL merckmanuals.com/professional/pulmonary-disorders/tumors-of-the-lungs/lung-carcinoma).  About 85% of cases are related to cigarette smoking.  Id.  Treatment varies by cell type and by stage of disease.  Primary treatments include surgery (depending on cell type and stage), chemotherapy and radiation therapy.  Id.    
B. Neuroblastoma is a cancer arising in the adrenal gland or less often from the extra-adrenal sympathetic chain, including the retroperitoneum, chest, and neck (Merck Manuals Neuroblastoma accessed 3/12/2017 at URL merckmanuals.com/professional/ pediatrics/pediatric-cancers/neuroblastoma).  Diagnosis is confirmed by biopsy.  Id. Treatment may include surgical resection, chemotherapy, radiation therapy, high-dose chemotherapy with stem cell transplantation, cis-retinoic acid, and immunotherapy. Id.
C. There are many types of colorectal cancers.  See, e.g., Merck Manual Colorectal Cancer accessed 8/21/2014 at URL merckmanuals.com/home/digestive_disorders/tumors_of_the_digestive_system/colorectal_cancer.html).  Almost all cancers of the large intestine and rectum (colorectal) are adenocarcinomas, which develop from the lining of the large intestine (colon) and rectum.  Id.  In Western countries, cancer of the large intestine and rectum is one of the most common types of cancer and the second leading cause of cancer death.  Id.  Colon cancer is more common among women, and rectal cancer is more common among men.  Id. 
D. Prostate Cancer covers a variety of cancer types. See e.g., Merck Manual Prostate Cancer accessed 8/21/2014 at URL: merckmanuals.com/home/kidney_and_urinary_tract_disorders/cancers_of_the_kidney_and_genitourinary_tract/prostate_cancer.html?qt=prostate cancer&alt=sh.  Among men in the United States, prostate cancer is the most common cancer and one of the most common causes of cancer death.  Id. 
The great majority of types of prostate cancers are not treatable with pharmaceuticals.  Id. 
E. Cholangiocarcinoma is also known as bile duct cancer is a relatively rare form of caner (Cholangiocarcinoma  accessed 3/12/2017 at URL surgery.usc.edu/divisions/tumor/pancreasdiseases/web%20pages/BILIARY%20SYSTEM/cholangiocarcinoma).  Cholangiocarcinoma is considered to be an incurable and rapidly lethal cancer unless both the primary tumor and any metastases can be fully removed by surgery. Id.  No potentially curative treatment exists except surgery, but most people have advanced stage disease at presentation and are inoperable at the time of diagnosis. Id.  People with cholangiocarcinoma are generally managed - though not cured - with chemotherapy, radiation therapy, and other palliative care measures. Id.  These are also used as additional therapies after surgery in cases where resection has apparently been successful (or nearly so).  Id.  
F. Thyroid cancer.  There are four general types of thyroid cancer (papillary, follicular, medullary, and anaplastic) (Thyroid cancer accessed 3/12/2017 at URL merckmanuals.com/professional/endocrine-and-metabolic-disorders/thyroid-disorders/thyroid-cancers).  Most thyroid cancers manifest as asymptomatic nodules. Id.  Rarely, lymph node, lung, or bone metastases cause the presenting symptoms of small thyroid cancers.  Id.  Diagnosis is often by fine-needle aspiration biopsy but may involve other tests. Id. Treatment is surgical removal, usually followed by ablation of residual tissue with radioactive iodine.  Id.
G.  Renal Cancer. Renal cell carcinoma (RCC) is the most common renal cancer, accounting for 90 to 95% of primary malignant renal tumors (Renal cell carcinoma, accessed 3/12/2017 at URL merckmanuals.com/professional/genitourinary-disorders/genitourinary-cancer/renal-cell-carcinoma).  Id.  Symptoms (most often gross or microscopic hematuria) usually do not develop until the tumor is large or metastatic, so incidental discovery is common.  Id.  Diagnose of RCC is by MRI or contrast-enhanced CT, as well as testing of liver function.  Id.  Treatment of localized RCC is by radical nephrectomy, whereas advanced RCC is treated by palliative surgery, radiation therapy, targeted drug therapies, and/or interferon alfa-2b or IL-2.  Id.
H. Bladder Cancer.  Most bladder cancers are of a type called transitional cell, affecting the same kinds of cells (transitional cells) that are usually the cancerous cells responsible for renal pelvis and ureter cancers.  See e.g., Merck Manual Bladder Cancer accessed 8/21/2014 at URL: merckmanuals.com/home/kidney_and_urinary_tract_disorders/cancers_of_the_kidney_and_genitourinary_tract/bladder_cancer.html.  More than 70,000 new cases of bladder cancer are diagnosed every year in the United States and about 15,000 people die of bladder cancer every year.  Id. About 3 times as many men as women develop bladder cancer. Smoking is the greatest single risk factor and seems to be one of the causes in at least half of all new cases.  Id.
I. Skin Cancer. Skin cancer is the most common type of cancer and commonly develops in sun-exposed areas of skin.  See e.g., Skin cancer, accessed 6/9/2015 at merckmanuals.com/professional/dermatologic-disorders/cancers-of-the-skin/overview-of-skin-cancer.  Over 3.5 million new cases of skin cancer are diagnosed in over 2 million people in the US yearly. About 80% are basal cell carcinoma, 16% are squamous cell carcinoma, and 4% are melanoma (p. 1).  Because many skin cancers seem to be related to ultraviolet (UV) exposure, a number of measures are recommended to limit exposure (p. 2).  
(2)  The nature of the invention and predictability in the art:  With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  More generally, the invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(3) Direction or Guidance:  The guidance provided is limited.  The specification fails to provide guidance on how a claimed protein heterodimer can be used to ameliorate or treat all forms of cancer.  The Examples reduced to practice a single form of cancer, melanoma.  
However, the skilled artisan does not have sufficient guidance to extrapolate the limited teachings from one type of cancer to entirely different forms of cancer (body location and disease etiologies).  The skilled artisan cannot predict which of the highly variable types of tumors known in the art would be suitable for treatment with the claimed protein heterodimer, much less dosage amounts and routes of administration.  Accordingly, the specification provides little guidance over the scope of the presently pending claims. 
(4) State of the Prior Art: A review of the relevant art yielded a diverse array of treatment options for those suffering from various forms of cancer.  Traditional therapies include chemotherapy, radiotherapy and surgery.  
Protein chemistry is probably one of the most unpredictable areas of biotechnology.  Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted, see the evidences from the following prior art:  
Wen et al. (J Transl Med 14:41, pp.1-13 (2016)) teach that a IL2-GMCSF fusion cytokine induced and enhanced anti-tumor immune responses which was much more effective than either of the two cytokines IL-2 and GM-CSF alone (p. 11).  The anti-tumor activity in vivo of IL2-GMCSF was evaluated in the melanoma model.
Bowie et al (Science 247:1306-1310 (1990)) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  
Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited.  Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306).  
Though various proteins are known to treat various cancers, the above references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein or peptide. 
So far as the examiner is aware, applicants’ recited protein heterodimers, has not been successfully used treating all possible tumors, and also there is no known single compound or genus (having common core structure) that treats all possible tumors.
 (5)  Working Examples:  Example 1 indicates synthesis of a regulatable lentivirus vector and transfection of B16 (melanoma cell line).  Example 2 indicates expression of a viral vector in B16 cells, as indicated by GFP fluorescence. Example 3 indicates synthesis of 19  protein heterodimers: consisting of combinations of IL2, IL12a, IL12b, GMCSF, IL7, IL15, IL21, and FLT3L.  Examples 4-16 indicate reduction in size in a mouse model comprising the B16 tumor cells.  
No other cancerous/tumor cell lines beyond B16 (melanoma) were assessed.
 (6) Skill of those in the art:  The relative skill of those in the art is high. An ordinary artisan in the area of drug development would have experience in screening protein heterodimer compounds for particular activities. Screening of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against particular biological target is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, is generally not well-known or routine, given the complexity of certain biological systems such as the cancer. 
Determining how a particular protein heterodimer will impact the cancer is not routine. There is no chemical targeting system at this time that can directly stimulate or block only a highly divergent cancer(s), while avoiding effects on other parts of the cells, where the same signal may have a different and unwanted effect. Further, the functioning of many networks and the pathology of many cancers involve complex systems involving more than one network. Thus, the level of ordinary skill in the art needs specialized knowledge of the complex nature of the cancer. 
 (7) The quantity of experimentation needed:  Given the fact that, historically, the development of new cancers drugs has been difficult and time consuming, and especially in view of factors 1-6, the quantity of experimentation needed is expected to be undue.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gillies et al. (U.S. 2004/0072299), as evidenced by Brombacher et al. (Trends Immunol. 24:207-212 (2003)), and further in view of Wen et al. (J Transl Med 14:41, pp.1-13 (2016)).
Gillies et al. teach a multifunctional protein complex comprising a first polypeptide chain defining an immunoglobulin region and a first portion of a first cytokine, and a second polypeptide chain defining a second cytokine and a second portion of the first cytokine.  The first polypeptide chain is covalently bonded to the second polypeptide chain (claims 15-16).  The first cytokine is a dimeric cytokine, e.g., IL-12 (claims 17-18).  As evidenced by Brombacher et al., interleukin-12 (IL-12) as a heterodimeric cytokine composed of a p35 subunit (IL12a) and a p40 subunit (IL 12b) (p. 207).  Examples 1 and 2 teaches synthesis of the following fusion proteins: murine p40-IL-2 and p40-GM-CSF (IL12b-IL2 and IL12b-GMCSF), human p40-IL-2 fusion (IL12b-IL2), and heavy chain Ab-p35 (Ab-IL 12a).  Thus, the IL-12a (from Ab-IL 12a fusion protein)  and IL-12b (from IL12b-IL2 or IL12b-GMCSF fusion protein) would form a heterodimer to create a functional IL-12 cytokine.  It is advantageous to use a multiple cytokine fusion protein in treatment of cancer.  Id.
Gillies et al. teach fusion proteins that separately comprise IL-12a (fused to an antibody) and IL12b (fused to IL2 or IL-GMCSF- reads on second factor) that forms a heterodimer via the interaction of IL12a and IL12b, the reference does not teach a first factor that is selected from the group consisting of IL2, GMCSF, IL7, IL15, IL21 and FLT3L.
Wen et al. teach that a IL2-GMCSF fusion cytokine induced and enhanced anti-tumor immune responses which was much more effective than either of the two cytokines IL-2 and GM-CSF alone (p. 11).  The anti-tumor activity in vivo of IL2-GMCSF was evaluated in the melanoma model.
It would have been obvious to one of ordinary skill in the art to substitute the antibody portion of Ab-IL-12a fusion protein of Gillies et al with the IL2 of the IL-2-GMCSF fusion protein of Wen et al.  Wen et al taught that the IL2-GMCSF fusion protein was more effective than either cytokine alone.  The skilled artisan would have known from Gillies et al that cytokines such as IL-2, IL-12, GM-CSF, IL-4, and others have been investigated for treatment of cancer (para [0116]).  It is advantageous to use a multiple cytokine fusion protein in treatment of cancer.  Id.  The skilled artisan would have recognized from Gillies that a IL2-IL12a fusion protein as a first polypeptide would interact with the second polypeptide [IL12b-IL2 or IL12b-GMCSF], as taught by Gillies et al., to form a protein heterodimer via dimerization of the IL12a and IL12b to form a functional IL12 cytokine.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06.  The skilled artisan would have had a reasonable expectation of success because both references taught methods of preparing the first and second polypeptides (Ex 1-2 of Gillies et al and methods of Wen et al).
	Accordingly, the limitations of claims 1-3 are rendered obvious.  Regarding claims 4-6, the positional order of arrangement of IL12a with respect to IL12 and IL12b with respect to IL12 or GMCSF (N- and C- positional arrangement) is deemed to be obvious in view of methods taught by Gillies et al and Wen et al.  Regarding claims 7 and 8, Gillies et al teach components from humans and mice that were combined or solely from the same origin (examples 1-2).  See also Wen methods. Regarding claims 18 and 19, Gillies et al. teach that the multifunctional protein complex can be used to treat cancer (para. [0002], [0026], [0116]-[0117)).  Wen et al teach that IL2-GMCSF was useful in treating melanoma in a mouse model (pp. 4-11).
Accordingly, claims 1-8, 18 and 19 are rendered obvious in view of the teachings of the cited references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/606846 (hereinafter “the ‘846 application”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 of the ‘846 application is drawn to a protein heterodimer, comprising a first polypeptide chain and a second polypeptide chain different from said first polypeptide chain, wherein said first polypeptide chain comprises IL12a, and said second polypeptide chain comprises IL12b; said protein heterodimer further comprises IL2 or a functional fragment thereof, GMCSF or a functional fragment thereof, and one or more targeting moieties; and said IL2 or the functional fragment thereof is located in said first polypeptide chain or in said second polypeptide chain, said GMCSF or the functional fragment thereof is located in said first polypeptide chain or in said second polypeptide chain, and said one or more targeting moieties are each independently located in said first polypeptide chain or in said second polypeptide chain.  Claims 2 and 4-6 of the ‘846 application recite the positional N- and C- terminal order arrangements of IL12a, IL12b, IL2 and GMCSF.  Claim 13 of the ‘846 application recites a pharmaceutical composition comprising the heterodimer.  Claim 15 of the ‘846 application recites a method for preventing, alleviating or treating a tumor, comprising administering the heterodimer of claim 1 to a subject in need thereof.  
Instant claim 1 recites a protein heterodimer comprising: a first polypeptide chain, and a second polypeptide chain different from said first polypeptide chain, wherein the first polypeptide chain comprises IL12a and a first factor fused to the IL12a, wherein the second polypeptide chain comprises 1L12b and a second factor fused to the IL12b, and wherein the first and second factors are each independently selected from a group consisting of IL2, GMCSF, IL7, IL15, IL21 and FLT3L.  Instant claim 2 recites that the first and second factors are different.  Claim 3 separates the cytokines of claim 1 into groups a and b.  Instant claims 4 and 5 recite the positional N- and C- arrangement of IL12a and the first factor, and IL12b and the second factor, respectively.  Claim 6 recites combinations of IL2 and GMSCSF as the first and second factors.  Claim 18 recites a method of ameliorating or treating a tumor in a subject comprising administering the heterodimer.
Claims 1-6 and 18 are anticipated by claims 1-6 of the ‘846 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner Comment
Examiner refers Applicant to the above section of how the Office interprets the claim language of claim 11.  Examiner recommends that the claim be amended to recite:
	 “wherein the protein heterodimer comprises the [[a]] sequence selected from the group consisting NOs: [[NO.]]18-37.
	The protein heterodimer sequences of claim 12 appear to be free of the prior art:
SEQ ID NO:18 has 63.0% identity with SEQ ID NO:60 of Appl. No. 16/438166.
SEQ ID NO:19 has 62.7% identity with SEQ ID NO:59 of Appl. No. 16/438166.
SEQ ID NO:20 has 63.8% identity with SEQ ID NO:60 of Appl. No. 16/438166.
SEQ ID NO:21 has 63.4% identity with SEQ ID NO:60 of Appl. No. 16/438166.
SEQ ID NO:22 has 63.6% identity with SEQ ID NO:60 of Appl. No. 16/438166.
SEQ ID NO:23 has 64.4% identity with SEQ ID NO:60 of Appl. No. 16/438166.
SEQ ID NO:24 has 64.3% identity with SEQ ID NO:60 of Appl. No. 16/438166.
SEQ ID NO:25 has 64.7% identity with SEQ ID NO:60 of Appl. No. 16/438166.
SEQ ID NO:26 has 57.2% identity with SEQ ID NO:60 of Appl. No. 16/438166.
SEQ ID NO:27 has 58.3% identity with SEQ ID NO:60 of Appl. No. 16/438166.
SEQ ID NO:28 has 58.2% identity with SEQ ID NO:60 of Appl. No. 16/438166.
SEQ ID NO:29 has 58.6% identity with SEQ ID NO:60 of Appl. No. 16/438166.
SEQ ID NO:30 has 65.2% identity with SEQ ID NO:53 of Appl. No. 16/592656.
SEQ ID NO:31 has 63.3% identity with SEQ ID NO:53 of Appl. No. 16/592656.
SEQ ID NO:32 has 65.5% identity with SEQ ID NO:53 of Appl. No. 16/592656.
SEQ ID NO:33 has 65.1% identity with SEQ ID NO:53 of Appl. No. 16/592656.
SEQ ID NO:34 has 59.0% identity with SEQ ID NO:53 of Appl. No. 16/592656.
SEQ ID NO:35 has 57.4% identity with SEQ ID NO:53 of Appl. No. 16/592656.
SEQ ID NO:36 has 59.2% identity with SEQ ID NO:53 of Appl. No. 16/592656.
SEQ ID NO:37 has 58.9% identity with SEQ ID NO:53 of Appl. No. 16/592656.

Conclusion
No claims are allowed,

Claims 1-10, 18, and 19 are pending.  Claims 12 and 13 are withdrawn.

Claims 1-10, 18, and 19 are rejected.  Claim 11 is objected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654